Citation Nr: 0314756	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for systemic lupus 
erythematosus, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).

3.  Entitlement to service connection for coronary artery 
disease claimed as being proximately due to or the result of 
service-connected disability from systemic lupus 
erythematosus.

4.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 based on convalescence from 
surgery related to a service-connected disability.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to April 
l983.  

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In December 2000, the Board remanded this claim to 
the RO for further development.

The claims of entitlement to service connection for coronary 
artery disease and entitlement to a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30 are the 
subjects of the Remand which follows this decision.


FINDINGS OF FACT

1.  The veteran's disability from systemic lupus 
erythematosus (SLE) is manifested by subjective complaints of 
joint pain and swelling, and fatigability, without objective 
clinical findings of exacerbation of symptoms of SLE such as 
disorders of the skin, joints, kidneys, or serosal membranes, 
lasting a week or more and occurring two to three times per 
year.

2.  The veteran has a single service-connected disability 
evaluated as 30 percent disabling. 

3.  The veteran is a high school graduate who attended two 
years of college and is currently employed.

4.  The veteran's service-connected disability does not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 
percent systemic lupus erythematosus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.88(b), Diagnostic Code 6350 (2002).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
rating for his service-connected systemic lupus 
erythematosus, currently evaluated 30 percent disability and 
that he is entitled a total disability rating for 
compensation purposes based on individual unemployability due 
to his service-connected disability (TDIU).

I.  Increased Rating for Systemic Lupus Erythematosus

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2002).

Service medical records show that the veteran had complaints 
of chronic fatigue and malaise, without specific symptoms of 
fever, night sweats, chills, weight loss , or anorexia.  He 
developed a patchy skin rash in his scalp and over his 
eyebrow.  He was diagnosed with systemic lupus erythematosus 
(SLE) in August 1982.  The RO granted entitlement to service 
connection for SLE by a May 1983 rating decision and assigned 
a 30 percent evaluation under the provisions of 38 C.F.R. § 
4.88, Diagnostic Code 6350.  The regulations were revised in 
July 31, 1996 and the 30 percent evaluation under Diagnostic 
Code 6350 was removed.  However, as the evaluation was 
already in effect, it was protected.

The veteran filed a claim for an increased rating for SLE in 
December 1998.  Systemic lupus erythematosus (SLE) is defined 
as a chronic, remitting, relapsing, inflammatory, and often 
febrile multisystemic disorder of the connective tissue, 
which is acute or insidious in onset, characterized 
principally by involvement of the skin, joints, kidneys, and 
serosal membranes.  Although its etiology is unknown, it is 
thought to be a result of a failure of the autoimmune system.  
It is manifested by a wide variety of abnormalities including 
arthritis and arthralgias, nephritis, central nervous system 
manifestation, pleurisy, pericarditis, and blood disorders.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 964 (28th ed. 1994).  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6350, a 10 percent 
rating is assigned for lupus erythematosus, systemic 
(disseminated), for exacerbations once or twice a year or 
symptomatic during the past 2 years; a 60 percent rating is 
assigned for exacerbations lasting a week or more, 2 or 3 
times per year; and a 100 percent rating is assigned for 
acute manifestations with frequent exacerbations, producing 
severe impairment of health.

During a December 1998 hospitalization for treatment for 
substance abuse, the examiner noted that the veteran's 
physical condition had been within normal limits on recent 
examination.  At the time of admission, all laboratory data 
was normal.  An electrocardiogram showed inferior ischemia 
and a T-wave abnormality.  The pertinent diagnosis was 
systemic lupus and recent chest pain with abnormal 
electrocardiogram.

At a February 1999 VA examination, the veteran's current 
complaints were muscle and joint pain with fatigue and that 
he had good symptom relief with Motrin.  The examiner 
reported that the veteran had not had significant 
exacerbations of symptoms from SLE except for occasional 
increase in muscle and bone pain.  On examination, the 
veteran was alert, well nourished, well developed, and well 
oriented, and in no apparent distress.  A physical 
examination was normal except for a finding of some light 
spots on his face and cheek areas.  Laboratory tests and a 
chest X-ray examinations were negative.  The examiner 
reported that organ systems were not affected.  The diagnosis 
was SLE currently in remission.

VA outpatient treatment records did not produce any records 
showing that the veteran has had treatment for exacerbations 
of SLE.

At an April 2001 VA examination, the veteran's current 
complaints included occasional joint pain and swelling in his 
hands and fingers and he reported that he took Motrin for 
arthralgia and lupus.  On evaluation, he was well nourished, 
well developed, and alert.  A physical examination was 
entirely within normal limits without current skin rash and 
no significant weight loss since February 1999.  An X-ray 
showed the heart as mildly enlarged.  A radionuclide scan 
revealed a minimal impairment in ventricular contractability.  
It was noted that the veteran had had four-vessel coronary 
artery bypass surgery.  The diagnosis was history of SLE, 
currently stable.  

The Board has reviewed the entire record and finds that there 
is no evidence that he has had exacerbations of SLE symptoms 
or objectively symptomatic symptoms that have been related to 
SLE.  Several VA examinations indicate subjective complaints 
of joint pain and swelling, and fatigability, without 
objective clinical findings of symptoms of SLE such as a 
disorder of the skin, joints, kidneys, or serosal membranes.  
Therefore, the Board concludes that the preponderance of the 
evidence does not support an evaluation in excess of 30 
percent for systemic lupus erythematosus.

II.  Extraschedular and Other Considerations

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  As 
discussed above, the veteran's overall disability picture 
from SLE does not approximate the criteria for the next 
higher schedular evaluation of 60 percent under Diagnostic 
Code 6350.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings, up to 100 
percent, are assignable pursuant to Diagnostic Code 6350, but 
the medical evidence reflects that the manifestations 
required to warrant such higher ratings are not present in 
this case.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his service-connected disability 
from SLE, nor is it otherwise shown that the service-
connected neuropsychiatric disorder, by itself, so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from conversion reaction is adequately compensated 
by the 30 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

III.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected disability, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

The veteran has a single service-connected disability from 
SLE evaluated at 30 percent.  He does not meet the percentage 
prerequisite provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  Nonetheless, he may be 
entitled to TDIU based on an extraschedular considerations 
under 38 C.F.R. § 4.16(b).  The question to be addressed is 
whether there are unusual circumstances, peculiar to this 
veteran, that prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
disability.

The Board has reviewed the entire record and finds that the 
veteran's service-connected disability from SLE does not 
render him unemployable.  In fact, when he filed his 
application for TDIU in January 1999, he reported that he had 
been employed full time as a clerk as recently as September 
1998 earning $1,800 per month.  During the VA examination in 
April 2001, the examiner reported that the veteran was 
currently employed as a clerk in a VA clinic.  He was able to 
perform all activities of daily living, although slowly.  His 
inability to perform activities more rapidly was not 
attributed to his service-connected disability.

The Board finds no unusual circumstances peculiar to the 
veteran which require the award of TDIU on an extraschedular 
basis.  The veteran's service-connected disability from SLE 
is manifested by some physical limitations, predominantly 
subjective complaint of joint pain and increased 
fatigability.  However, he is well educated, has many years 
of work experience, and there is no indication that his 
intellect is diminished.  The record indicates that the 
veteran is a high school graduate and has attended to years 
of college.  The record does not contain any indication that 
the veteran is precluded from performing activities required 
for the sedentary employment still possible despite his 
service-connected disability.  On the contrary, the record 
indicates that he has been employed during the pendency of 
his TDIU claim.

Based on the description of the impairment due to the 
service-connected disorder as contained in the medical 
reports, the Board finds that the veteran's service-connected 
disability does not render him unemployable.  The record does 
not reflect any unusual circumstances that place the veteran 
in a different position than other veterans with the same 
disability rating.  Accordingly, the Board concludes that he 
is not entitled to a total rating for compensation based on 
unemployability on a schedular or an extraschedular basis.

IV.  Applicability of and Compliance with VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
imposed on VA certain notification requirements.  

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by multiple 
supplemental statements of the case.  Specifically, the 
veteran was told that VA would obtain all relevant evidence 
in the custody of a federal department or agency, including 
VA, Vet Center, service department, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The record shows that the RO has secured the 
veteran's service medical records, his VA and private 
clinical records, and VA examination reports.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 30 percent for systemic lupus 
erythematosus is denied.

A total disability rating based on individual unemployability 
is denied.


REMAND

In its December 2001 rating decision, the RO denied 
entitlement to service connection for coronary artery 
disease, claimed by the veteran as being proximately due to 
or the result of his service-connected disability from 
systemic lupus erythematosus, and denied entitlement to a 
temporary total disability rating pursuant to 38 C.F.R. 
§ 4.30 for convalescence following surgery for a claimed 
service-connected disability.  In February 2002, the veteran, 
through his attorney, filed a Notice of Disagreement with the 
denial of service connection for coronary artery disease and 
the denial of the temporary total rating pursuant to 
38 C.F.R. § 4.30.  
Therefore, the RO must provide him with a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should provide the veteran and his 
representative, if any, a SOC that 
conforms with the requirements of 
38 U.S.C.A. § 7105(d)(1) (West 1991), in 
particular, one that provides the veteran 
the law and regulations pertaining to its 
denial of entitlement to service 
connection for coronary artery disease 
and the denial of a temporary total 
disability rating pursuant to 38 C.F.R. 
§ 38 C.F.R. § 4.30; a discussion of the 
law and regulations pertaining to such 
claims; a discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

